Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Pageiof1i4 PagelD 433

 

U.S. DISTRICT COURT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT CURT FILED
FOR THE NORTHERN DISTRICT OF THXAS mi
AMARILLO DIVISION SEP -2
US. DISTRICT COURT
TOBY KRISTOPHER PAYNE, § yf
§ s
Plaintiff, §
§
v. §  2:17-CV-211-Z-BR
§
JAMES SUTTERFIELD, et al, §
§
Defendants. §
MEMORANDUM OPINION

This matter comes before the Court on Plaintiff's Motion for TRO and PI, filed December
12, 2020 (ECF No. 34) (“Motion”). Plaintiff is incarcerated in TDCJ’s Bill Clements Unit, where
he is assigned to the unit’s program for chronically mentally ill inmates (“CMI”). He alleges (1) the
CMI placement violated his due process rights; and (2) conditions within the program violate Eighth
Amendment, the ADA and the Rehabilitation Act of 1973. See Complaint § V, at 5 (ECF No. 3).
He therefore petitions the Court to enjoin Defendants via either a TRO or a preliminary injunction.
See id. § VI, at 5. For the reasons below, the Court DENIES the Motion, and DISMISSES Plaintiff's
claim as frivolous.

BACKGROUND

Plaintiff is serving a lengthy state prison term for murder.! He initially was assigned to the
TDCJ Neal Unit but was transferred to the Montford Unit after he attempted suicide. See ECF No.

3-1, at 5. While in the Montford Unit, Plaintiff allegedly was diagnosed with schizoaffective

 

' See Texas Dep’t of Crim. J., Offender Information: Toby Kristopher Payne, https://offender.tdcj.texas.gov
/OffenderSearch/offenderDetail.action?sid=0836 1639 (last visited Sept. 1, 2020).
1
Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page 2of14 PagelD 434

disorder and began psychiatric treatment as part of the Chronic Mentally Ill Program (“CMI”). See
id. He progressed to the least restrictive CMI level, which allowed him to walk to the chow hall to
get food, to watch television in the dayroom with fellow inmates, to shower at a convenient time in
the evening, to attend art therapy, and even to work as a janitor. See ECF No. 3-2, at 1.

That last privilege opened a Pandora’s Box for Plaintiff in 2015. One evening in August, a
Montford Unit officer ordered Plaintiff to scrub walls and sweep ceilings in the pod dayrooms and
showers. See ECF No. 3-3, at 2. Plaintiff believed ADA-related work restrictions exempted him
from such work and consequently disobeyed the order. See id. at 2-3. He was written up, TDCJ
determined at a resulting disciplinary hearing Plaintiff's disobedience was unjustified, and Plaintiff
lost his Step 1 and Step 2 appeals of the determination. See id. at 3 & 5. Soon after his unsuccessful
final appeal, Plaintiff wrote the U.S. Department of Justice Office of Civil Rights (‘DOJ OCR”) to
complain of ongoing ADA violations in the unit. See ECF No. 3-1, at 5-10.

Sometime in Fall 2015, TDCJ transferred Plaintiff from the Montford Unit to the Clements
Unit where he currently is housed. Compare ECF No. 3-1, at 5, with ECF No. 3-2, at 1. Within days
of his transfer, Plaintiff wrote DOJ OCR to complain about the fewer privileges he enjoyed at his
new unit. See ECF No. 3-2, at 1-2. Among the perceived indignities, he reported confinement to his
cell for twenty-three hours a day, a chance to shower only at approximately five o’clock in the
morning, and no access to religious services or a phone. See id.

Over the next two years, Plaintiff filed at least sixteen Step 1 grievances and seven Step 2

grievances alleging abuse at the Clements Unit that targets CMI inmates.” TDCJ investigated and

 

* Excluding duplicate forms, the Court identifies in Plaintiffs attachments to the Complaint eleven Step 1 and five Step
2 grievances filed in 2016 and five Step 1 and two Step 2 grievances filed in 2017. See ECF Nos. 3-1 to 3-10. Because
Plaintiff filed the Complaint in October, the Court does not count any forms filed the subsequent two months.

2

 
Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page 3of14 PagelD 435

dismissed those allegations. See ECF Nos. 3-1 to 3-10 passim. Dissatisfied with what he perceived
had been a biased and unjust disciplinary process, Plaintiff penned at least thirty-seven letters to
DOJ OCR on the same matters. See ECF Nos. 3-1 to 3-10 passim.’ He solicited corroborating letters
from three inmates, one of whom starkly recounts abusive behavior toward CMI inmates including
gassing, withholding of therapy, and deprivation of food. See id. J§ 1-8, at 5—6.

This flurry of activity culminated in the Complaint, which Plaintiff filed in late 2017. In the
Complaint, Plaintiff condenses his claims from the sixty documents above into nine allegations
about CMI conditions at the Clements Unit:

(1) inmates languish in administrative segregation type housing, with solitary

confinement virtually all day and night;

(2) recreation time and showers are limited to the early morning;

(3) barriers prevent physical contact between inmates and their visitors;

(4) inmates are only permitted one phone call every three months;

(5) inmates are barred from attendance at group religious services;

(6) Defendants do not enforce inmate hygiene or cell sanitation rules;

(7) Defendants do not provide inmates with regular shaves and haircuts;

(8) inmates’ meals regularly arrive cold; and
(9) prison personnel provoke inmates into misbehaving.

See Complaint § V, at 5. Plaintiff then filed the Motion, in which he sues Defendants in their
supervisory capacity and asks the Court to order TDCJ to (1) comply with the ADA and the
Rehabilitation Act; and (2) stop violating the Due Process Clause and Eighth Amendment. See id.

LEGAL STANDARDS

A. Frivolous Claims

When a prisoner confined in any jail, prison, or other correctional facility brings an action

with respect to prison conditions under any federal law, the Court may evaluate the complaint and

 

3 As in footnote 2 supra, the Court here counts merely those letters Plaintiff attaches to his Complaint from January
2016 to October 2017. This count therefore represents a floor for the number of letters in fact written.

3
Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page 4of14 PagelD 436

dismiss it without service of process, Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir. 2009), if it is
frivolous,‘ malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief
from a defendant who is immune from such relief. 28 U.S.C. § 1915A; 28 U.S.C. § 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner confined
in any jail, prison, or other correctional facility, where such suit concerns prison conditions. See 42
U.S.C. § 1997e(c)(1). A Spears hearing need not be conducted for every pro se complaint. Wilson
v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).°

B. Supervisor Liability Claims

In Section 1983 suits, government officials are not held liable for the unconstitutional
conduct of their subordinates solely on a theory of respondeat superior or vicarious liability.
Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Nor are supervisory officials subject to vicarious
liability under Section 1983 for the omissions of their subordinates. See Alderson v. Concordia
Parish Correctional Facility, 848 F.3d 415, 419-20 (5th Cir. 2017). Consequently, absent direct
personal participation in the alleged constitutional violation, a plaintiff must prove each individual

defendant either implemented an unconstitutional policy that directly resulted in injury to the

 

‘ A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993);
see Denton v. Hernandez, 504 U.S, 25 (1992). To determine whether a complaint is frivolous under 28 U.S.C. § 1915(d),
the Court must inquire whether there is an arguable “‘factual and legal basis of constitutional dimension for the asserted
wrong.’” Spears v. McCotter, 766 F.2d 179, 181 (5th Cir. 1985) (quoting Watson v. Ault, 525 F.2d 886, 892 (5th Cir.
1976)). The review of a complaint for factual frivolousness nevertheless is quite limited and “only appropriate in the
limited class of cases wherein the allegations rise to the level of the irrational or the wholly incredible,” not just to the
level of the unlikely. Booker, 2 F.3d at 114. Nor is /egal frivolousness synonymous with mere unlikeliness. The Supreme
Court of the United States and the United States Court of Appeals for the Fifth Circuit repeatedly counsel district courts
against dismissing petitions that have some chance of success. See, e.g., Denton v. Hernandez, 504 U.S. 25 (1992);
Neitzke v. Williams, 490 U.S. 319, 329 (1989); Booker, 2 F.3d at 116. That caution notwithstanding, a “claim against a
defendant who is immune from suit is frivolous because it is based upon an indisputably meritless legal theory. See
Neitzke, 490 U.S. at 327; Booker, 2 F.3d at 116.

5 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should be
able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together with
the Watson questionnaire.”)

4

 
 

Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page5of14 PagelD 437

plaintiff or failed to properly train a subordinate employee. See Pefia v. City of Rio Grande City,
879 F.3d 613, 620 (Sth Cir. 2018); Thompkins v. Belt, 828 F.2d 298, 303-04 (Sth Cir. 1987).

C. Cruel and Unusual Punishment

Even though the Constitution does not require that custodial inmates be housed in
comfortable prisons, the Eighth Amendment’s prohibition against cruel and unusual punishment
does require that prisoners be afforded “humane conditions of confinement” including adequate
food, shelter, clothing, and medical care. Taylor v. Stevens, 946 F.3d 211, 219 (Sth Cir. 2019)
(internal marks removed). Prison staff may not deprive prisoners of the basic elements of hygiene
or inflict wanton and unnecessary pain by depriving mentally ill patients of needed treatment. See
Perniciaro v. Lea, 901 F.3d 241, 258-59 (Sth Cir. 2019). To establish an Eighth Amendment
violation, a prisoner must demonstrate a prison official was deliberately indifferent to conditions
that resulted in extreme deprivation of the “minimal civilized measure of life’s necessities.” Arenas
v. Calhoun, 922 F.3d 616, 620 (Sth Cir. 2019) (internal marks removed). To establish deliberate
indifference, the prisoner must show the official knew of and disregarded an excessive risk to inmate
health or safety; the official must have been both aware of facts from which the inference could be
drawn that a substantial risk of serious harm exists, and he must have drawn the inference. Farmer
v. Brennan, 511 U.S. 825, 837 (1994).

D. Americans with Disabilities Act of 1990 and Rehabilitation Act of 1973

1. Americans with Disabilities Act of 1990

The Americans with Disabilities Act of 1990 broadly protects disabled individuals and
prohibits any public entity from discriminating against the disabled. See 42 U.S.C. §§ 12131-32. It
covers as a disability any (1) physical or mental impairment that (2) substantially limits (3) one or

more major life activities. 42 U.S.C. § 12102(1)(A). The Supreme Court of the United States
5
 

Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page 6of14 PagelD 438

narrowly construed these requirements in 2002 to hold that a disability is protected under the ADA
only if it effects not only work activities but also similar non-work activities. See Toyota Motor
Mfg., Kentucky, Inc. v. Williams, 534 U.S. 184, 199-203 (2002).

Congress amended the ADA expressly to overturn that narrow construction. See Pub. L. No.
110-325, § 2(b)(4) (2009). The amendments mandate a particularly broad construction of
“substantial limits” and “major life activities.” Jd § 3(4). “Substantial limits” include any
impairment that substantially limits one activity even if it does not limit similar activities. Jd.
§ 3(4)(C). “Major life activities” include “caring for oneself, performing manual tasks, seeing,
hearing, eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading,
concentrating, thinking, communicating, and working.” Jd. § 3(2)(A). A condition may qualify as
an ADA disability even if it is not severe or permanent. See id. § 3(4)(D).

2. Rehabilitation Act of 1973

The Rehabilitation Act was originally passed in 1920 as a measure to help disabled military
veterans reintegrate into civilian society after World War I. See CONGRESSIONAL RESEARCH
SERVICE, REHABILITATION ACT OF 1973, at 1 (Feb. 25, 2005). Amendments to the Act in 1973
expanded it to provide comprehensive vocational rehabilitation services for all American
individuals with “substantial” physical or mental disabilities. Pub. L. No. 93-112, § 7(6), 87 Stat.
357. As codified after subsequent amendments, the Rehabilitation Act provides that no disabled
individual “solely by reason of her or his disability [shall] be excluded from the participation in, be
denied the benefits of, or be subjected to discrimination under any program or activity receiving
Federal financial assistance or under any program or activity conducted by any Executive agency
or by the United States Postal Service.” 29 U.S.C. § 794(a). The Rehabilitation Act remains good

law, but its protections largely are subsumed by the broader protections of the ADA. See Robyn
6
Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page 7of14 PagelD 439

Levin, Responsiveness to Difference: ADA Accommodations in the Course of an Arrest, 69 STAN.
L. REV. 269, 277-78 & n.44 (2017). Because of the overlap, plaintiffs often make identical claims
under both statutes. See, e.g., Hainze v. Richards, 207 F.3d 795, 797 (5th Cir. 2000).

3. Elements of Claims and Available Remedies

To make out a prima facie case under the ADA or the Rehabilitation Act, a plaintiff must
show “(1) that he is a qualified individual within the meaning of the ADA; (2) that he is being
excluded from participation in, or being denied benefits of, services, programs, or activities for
which the public entity is responsible, or is otherwise being discriminated against by the public
entity; and (3) that such exclusion, denial of benefits, or discrimination is by reason of his disability.”
Cadena v. El Paso County, 946 F.3d 717, 723-24 (5th Cir. 2020) (internal marks omitted). A
plaintiff also must show the entity knew of the disability, either because he requested an
accommodation or because the nature of the limitation was open and obvious. /d. at 724.

The remedies, procedures, and rights available under the Rehabilitation Act parallel those
available under the ADA. Delano-Pyle v. Victoria Cty., 302 F.3d 567, 574 (Sth Cir. 2002). A
plaintiff has a right to reasonable accommodations, i.e. those that do not impose undue financial or
administrative burdens or “fundamentally alter the nature of the service, program, or activity.” 28
C.F.R. § 35.130(b)(7); Frame v. City of Arlington, 657 F.3d 215, 232 (Sth Cir. 2011) (en banc).

E. TROs and Preliminary Injunctions

The standard for a TRO is generally the same as the standard for a preliminary injunction.
See Kidd v. Director of Federal Bureau of Prisons, 2020 WL 759298, at *3 (N.D. Tex. Feb. 14,
2020) (internal marks removed). A federal court may issue a preliminary injunction to protect a
movant’s rights until his or her case has been finally determined. See FED. R. Civ. P. 65(a); 11A

CHARLES A. WRIGHT & ARTHUR R. MILLER, FED. PRAC. & PROC. Civ. § 2941 (3d ed. 2020). To
7
Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page 8of14 PagelD 440

obtain a preliminary injunction, a movant must prove “(1) a substantial likelihood of success on the
merits, (2) a substantial threat of irreparable injury if the injunction is not issued, (3) that the
threatened injury if the injunction is denied outweighs any harm that will result if the injunction is
granted, and (4) that the grant of an injunction will not disserve the public interest.” Robinson v.
Hunt Country, Texas, 921 F.3d 440, 451 (Sth Cir. 2019). A preliminary injunction is an
extraordinary remedy requiring the applicant to unequivocally show the need for its issuance.
Sepulvado v. Jindal, 729 F.3d 413, 417 (Sth Cir. 2013) (internal marks omitted), cert. denied, 134
S. Ct. 1789 (2014). The movant must prove all four elements. Benisek v. Lamone, 138 S. Ct. 1942,
1943 (2018); Doe Iv. Landry, 909 F.3d 99, 106 (Sth Cir. 2018).

ANALYSIS

The Court’s analysis of the Motion tracks the four Benishek factors listed above. If Plaintiff
fails to satisfy even one Benishek factor, the Court may logically conclude he fails to meet his burden
for granting a TRO or preliminary injunction on the corresponding claim even if he proves the other
factors.° Cf 138 S. Ct. at 1943-44. After thorough consideration of the record, the Court finds
Plaintiff fails to prove substantial likelihood of success on the merits of any of his claims. It thus
DENIES Plaintiff's request for both a TRO and a preliminary injunction on each claim.

A. ADA and Rehabilitation Act Claims

The Court first considers Plaintiff's ADA and Rehabilitation Act claims. Under Fifth Circuit

precedent, he is entitled to no legal remedy on those claims unless he shows the Clements Unit staff

 

6 Incidentally, this result holds true mathematically even if one of the criteria contains an unknown or non-zero value.
Expressed in the language of symbolic logic, []7-*p, = 0 => I]? p, = 0, Vp € R , where p is the probability of
success on factor n. In other words: If the product of a series of probabilities is equal to zero, then it is logically implied
and logically necessary that multiplying by an additional probability will result in a product of zero for any probability
that falls into a set of all the real numbers.

8
Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page9of14 PagelD 441

knew about his disability at the time of their purported offenses, either because (1) he had requested
an accommodation; or (2) the nature of his disability was open and obvious. See Cadena, 946 F.3d
at 724. Nowhere does Plaintiff adduce evidence he ever requested an ADA or Rehabilitation Act
accommodation. Nor is the nature of his disability open and obvious. He is housed in the Clements
Unit’s program for the chronically mentally ill, but mental illness by itself does not secure one ADA
protection; the mental illness must (1) substantially limit (2) one or more major life activities. 42
U.S.C. § 12102(1)(A). The very success Plaintiff asserts he had after the onset of his mental illness
but before his transfer to the Clements Unit — as well as the diligence and cogency with which he
has pursued his grievances since the transfer — suggests no such limitation exists. Finding no
contrary evidence in the record, the Court finds Plaintiff is not substantially likely to prevail on the
merits of these claims. It therefore denies him a TRO or preliminary injunction on them.

B. Supervisory Liability Claims

The Court next considers Plaintiff's supervisory liability claims. Plaintiff does not assert
supervisor Defendants (1) directly participated in any alleged constitutional violations against him;
(2) implemented an unconstitutional policy that directly resulted in his alleged injuries; or (3) failed
to properly train Clements Unit subordinates. See Pefia, 879 F.3d at 620. That failure proves fatal
to these claims because Section 1983 suits may not rest solely upon a theory of vicarious liability.
Ashcroft v. Iqbal, 556 U.S. at 676. Because Plaintiff fails to demonstrate he is substantially likely to
prevail on the merits of these claims, the Court denies him a TRO or preliminary injunction on them.

C. Due Process Claims

Plaintiff's due process claims distill into a challenge to his current housing assignment and
classification in the Clements Unit’s CMI program. Yet inmates have no protectable property or

liberty interest in custodial classifications. See Alexander v. Texas Dep't of Crim. Justice, 951 F.3d
9

 
Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page10o0f14 PagelD 442

236, 240 (Sth Cir. 2020). Moreover, administrative segregation is incidental to prison life and almost
never a ground for a constitutional claim, insofar as it rarely deprives an inmate of a cognizable
liberty interest. See Wilkerson v. Goodwin, 774 F.3d 845, 852-53 (Sth Cir. 2014); Hernandez vy.
Velasquez, 522 F.3d 556, 562-63 (Sth Cir. 2008). Because Plaintiff therefore fails to allege a
cognizable and redressable injury-in-fact, he is unlikely to succeed on the merits of these claims.
The Court therefore denies him a TRO or preliminary injunction on them.

D. Eighth Amendment Claims

Lastly, the Court considers Plaintiffs claims he has endured cruel and unusual punishment
since his transfer into the Clements Unit. Weighing in his favor, the Eighth Amendment requires
prisons to afford inmates adequate food, shelter, clothing, medical care, meaningful opportunities
for basic hygiene, and treatment for mental illness. See Taylor, 946 F.3d at 219; Perniciaro, 901
F.3d at 258-59. Weighing against him, though, the amendment also requires an inmate to
demonstrate a prison official was deliberately indifferent to conditions that resulted in extreme
deprivation of the “minimal civilized measure of life’s necessities.” Arenas, 922 F.3d at 620
(internal marks removed). To establish deliberate indifference, the prisoner must show the official
knew of and disregarded an excessive risk to inmate health or safety. See Farmer v. Brennan, 511
U.S. at 837. On balance, the Court finds that Plaintiff fails to demonstrate such extreme deprivation
and deliberate indifference. Accordingly, the Court concludes Plaintiff fails to prove substantial
likelihood of success on these claims that would warrant a TRO or preliminary injunction.

1. Early morning recreation and showers
Plaintiff alleges he faces cruel and unusual punishment by needing to shower and recreate

early in the morning. Research that recently won the Nobel Prize for Medicine suggests genetic

10
Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page 11of14 PagelD 443

predisposition to being a night owl can make one mourn the morning as both cruel and unusual.’
Yet such feelings do not facially amount to constitutional violations insofar as an early-morning
wakeup does not automatically result in extreme deprivations of minimal life necessities. See
Arenas, 922 F.3d at 620; cf Brumley v. Livingston, 459 Fed. Appx 470, 472 (Sth Cir. 2012)
(dismissing claims based on early-morning showers). As applied to Plaintiff, any harm from early
reveille is unlikely irreparable; if Plaintiff is confined to his cell for twenty-three hours a day as he
asserts, he likely can go to bed earlier in the evening or nap during the day. Lastly, enjoining early
morning activities might in fact harm Plaintiff because an early wake time is strongly correlated
with improved mental health outcomes for those diagnosed with schizophrenia.®
2. No Contact Visitation Policy

Plaintiff asserts the Clements Unit places physical barriers between mentally ill inmates and
their visitors. Yet such barriers fall far short of a violation of the Eighth Amendment. The Supreme
Court of the United States has made clear a prison may for good cause deprive an inmate of any
visitation for years at a time, in part because freedom of association is legitimately curtailed in a
prison context. See Overton v. Bazzetta, 539 U.S. 126, 131-32 (2003). A fortiori, an inmate may for
good cause have restrictions placed on visitation he does enjoy. Cf Martin v. Scott, 156 F.3d 578,
579 (Sth Cir. 1998) (per curiam) (finding no claim where a prisoner claimed that officials limited
his visitation time). Plaintiff accordingly is not substantially likely to prevail on the merits of this

claim and cannot be granted a TRO or preliminary injunction on it.

 

7 Press Release, The Nobel Assembly at Karolinska Institutet (June 2018), https://www.nobelprize.org/uploads/2018
/06/press-39.pdf (last visited Sept. 1, 2020) (reporting discoveries of mechanisms controlling circadian rhythm).

8 See Samuel E. Jones et al., Genome-wide Association Analyses of Chronotype in 697,828 Individuals Provides Insights
into Circadian Rhythms, 10 NATURE COMMUNICATIONS 1, 5-6 & fig.5 (Jan. 2019), https:/;www.nature.com
/articles/s41467-018-08259-7 pdf (last visited Sept. 1, 2020).

11
 

Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page12of14 PagelD 444

3. Limited Phone Calls

During this time of pandemic and social distancing, the Court recognizes the importance for
many people of remote contact with family and friends. Yet Plaintiff does not suffer an Eighth
Amendment injury even if he accurately states he is only permitted one phone call every three
months. Restrictions on inmate communication with the outside world are not extreme deprivations
unless an inmate is held completely incommunicado for an extended period. See Hill v. Estelle, 537
F.2d 214, 215 (5th Cir. 1976). Because Plaintiff thus does not prove a substantial likelihood of
prevailing on this claim, the Court denies him a TRO or preliminary injunction on it.

4. No Group Religious Services

Freedom of religious exercise can be a thorny issue in a prison context, and Fifth Circuit
standards for how much and how long a prison may limit segregated inmates’ access to group
religious services are not always immediately reconcilable. See, e.g., Bailey v. Fisher, 647 Fed.
Appx 472, 476 (5th Cir. 2016). Yet the Court need not unravel this Gordian Knot for two simple
reasons. First, Plaintiff nowhere alleges he ever has sought to attend any religious services or been
denied any religious practice and so does not have standing to assert this claim. See Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1992). Second, the Supreme Court recently held the State
may temporarily limit civilian gatherings to minimize and eliminate legitimate contagion risks
during pandemics. See generally South Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613,
1613 (2020) (mem.); see also Spell v. Edwards, 962 F.3d 175, 181-82 (Ho, J., concurring)
(“Officials may take appropriate emergency public health measures to combat a pandemic,”
including assembly rights, even though nothing “supports the view that an emergency displaces
normal constitutional standards.”); Jn re Abbott, 954 F.3d 772, 784-85 (Sth Cir. 2020) (Duncan, J.)

(citing cases supporting principle that public health crises may temporarily permit extraordinary
12
 

Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page130f14 PagelD 445

government intrusion on constitutional liberties to combat contagion). Given widespread COVID-
19 infection in American prisons, such restrictions on inmate gatherings aimed at preventing
contagion may temporarily be permissible there as well. As such, Plaintiff does not on the record
demonstrate a substantial likelihood of prevailing on the merits of this claim, and the Court denies
him a TRO or preliminary injunction on it.
5. Personal Hygiene Enforcement, Lack of Access to Regular Barbery

Plaintiff inveighs against Defendants for purportedly not enforcing inmate hygiene or cell
sanitation rules, including not providing inmates with regular shaves and haircuts. See Complaint §
V, at 5. Even if true, a lack of barbery does not in se prove barbarity. Prison staff may not deprive
prisoners of the basic elements of hygiene. See Perniciaro, 901 F.3d at 258-59. But it is unclear
from Plaintiff's filings and grievances what, if anything, prison personnel are doing to “deprive”
Plaintiff's fellow inmates of hygiene supplies or opportunities. In fact, Plaintiff himself asserts
showers are made available to CMI inmates early every morning. Because he has alleged no injury-
in-fact and does not trace the injury to any action by Clements Unit staff, Plaintiff is unlikely to
have standing on this claim and is therefore substantially unlikely to prevail on it. The Court
therefore denies him a TRO or preliminary injunction on this claim.

6. Cold Food at Meals

The Eighth Amendment requires that inmates receive adequate and nutritious food. See
Farmer, 511 US. at 832; Taylor, 946 F.3d at 219. But the Fifth Circuit has declined to encompass
within that right a right that every meal be an inferno. See Herman v. Holiday, 238 F.3d 660, 666
(Sth Cir. 2001); see also Lunsford v. Bennett, 17 F.3d 1574, 1579 (7th Cir. 1984) (“complaints about
cold and poorly prepared food must fail”). As such, Plaintiff is not substantially likely to prevail on

the merits of this claim and thus cannot receive a TRO or preliminary injunction on it.
13

 
~

Case 2:17-cv-00211-Z-BR Document 37 Filed 09/02/20 Page 14o0f14 PagelD 446

7. Provocation of Inmates

Plaintiff asserts prison guards provoke CMI inmates into misbehaving. See Complaint § V,
at 5. Yet the record does not contain an allegation that Plaintiff has ever been provoked into
misbehavior by a prison guard. He therefore has no demonstrated injury-in-fact and does not prove
he is substantially likely to prevail on the merits of this claim. The Court therefore denies him a
TRO or preliminary injunction on this claim.

In summary, Plaintiff has failed to prove he is substantially likely to prevail on any of his
statutory or constitutional claims. He therefore logically cannot satisfy all four Benishek factors
prerequisite for a TRO or a preliminary injunction. The Court DENIES the Motion and DISMISSES
Plaintiff's Complaint as frivolous.

SO ORDERED.

September A, 2020. Vil ers —

HEW J. KACSMARYK
ATED STATES DISTRICT JUDGE

14
